Citation Nr: 0905274	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-38 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  

4.  Entitlement to service connection for peripheral vascular 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran served in the waters offshore of the Republic 
of Vietnam but his service did not involve duty or visitation 
in the Republic of Vietnam.  

2.  The Veteran was not exposed to herbicides during his 
active service.  

3.  The Veteran's diabetes mellitus is not the result of 
disease or injury during his active military service, 
including exposure to herbicides and it was not manifested to 
a degree of 10 percent or more during the year after he 
completed his active service.  

4.  The Veteran's prostate cancer is not the result of 
disease or injury during his active military service, 
including exposure to herbicides and it was not manifested to 
a degree of 10 percent or more during the year after he 
completed his active service.  

5.  The Veteran's arteriosclerotic heart disease is not the 
result of disease or injury during his active military 
service and it was not manifested to a degree of 10 percent 
or more during the year after he completed his active 
service.  

6.  The Veteran's peripheral vascular disease is not the 
result of disease or injury during his active military 
service and it was not manifested to a degree of 10 percent 
or more during the year after he completed his active 
service.  

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  Prostate cancer was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

3.  Arteriosclerotic heart disease was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

4.  Peripheral vascular disease was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in December 2002 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty-to-
assist letter was provided before the adjudication of his 
claims in February 2003.  The Board also notes that 
additional notice was provided regarding potential ratings 
and effective dates in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not 
prejudiced by this late notice because the claims are being 
denied and no rating or effective date will be assigned.  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and personnel records have been 
obtained.  His available post-service treatment records have 
also been obtained.  As discussed below, a medical 
examination and opinion are not necessary because the 
evidence does not establish that the Veteran suffered a 
relevant event, injury or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4)(B) (2008).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

The Board has considered all bases for service connection.  
Cf.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
order to establish service connection on a direct or primary 
basis, three elements must be established.  There must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case, there is no dispute that the Veteran has the 
claimed disabilities because there are copious private and VA 
medical records documenting them.  

The only opinion as to etiology is a comment found in a March 
1994 letter from J. V. P., M.D., to the effect that in 
patients with peripheral vascular disease and diabetes, there 
is a higher incidence of coronary artery disease.  There is 
no competent medical evidence connecting the current 
disabilities to service.  

Under such circumstances, a case might be remanded for a 
medical opinion.  That is not necessary in this case because 
there is no competent evidence of relevant disease or injury 
in service.  The service treatment records do not show any 
complaints, findings, or diagnoses relating to the claimed 
diabetes mellitus, prostate cancer, arteriosclerotic heart 
disease, or peripheral vascular disease.  On separation 
examination in May 1961, the Veteran's endocrine system, 
genitourinary system, heart, and vascular system were normal.  
Urinalysis was negative for albumin and sugar.  Blood 
pressure was within normal limits.  

A lay witness is competent to testify of things within his 
knowledge.  38 C.F.R. § 3.159 (2008).  See also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, a claimant can provide 
competent evidence of an injury in service.  However, a lay 
witness would not have the necessary knowledge to know if he 
were exposed to diseases or airborne chemicals during 
service.  Here, the Veteran reports that he served on a ship 
which was offshore of Vietnam and slept on deck many nights 
because of conditions in his quarters.  He believes he was 
exposed to herbicides at that time.  His belief is simply 
speculation without any competent evidence to support it.  
Consequently, the Board finds that there is no competent 
evidence of injury in service.  The separation examination 
shows that the Veteran's endocrine system, genitourinary 
system, heart, and vascular system were normal on separation 
from service.  Further, it was many years after service 
before any of the claimed disabilities were diagnosed by 
competent medical professionals.  Therefore, the service and 
post service treatment records and examination reports 
provide a preponderance of competent evidence against service 
connection on a direct or primary basis.  

Presumptive Service Connection

Arteriosclerosis, cardiovascular disease, diabetes mellitus, 
and cancer may be presumed to have been incurred during 
active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  This presumption does not apply in this case 
because there is no competent evidence of any of the claimed 
disabilities being manifested within the first post service 
year.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases, even though there is no record of such disease 
during service.  Service connection based on this presumption 
is available for Type 2 diabetes and prostate cancer.  
38 C.F.R. § 3.309(e).  

In accordance with the Agent Orange Act of 1991 and 
subsequent legislation, VA contracted with the National 
Academy of Sciences (NAS) to research the effects of 
herbicides.  The conditions subject to the herbicide 
presumptions are determined by the Secretary of Veterans 
Affairs based on the research reports of NAS.  While the 
Secretary has determined that type 2 diabetes and prostate 
cancer warrant a presumption of service connection, he has 
also determined that that there is no positive association 
between exposure to herbicides and any condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).  This would mean that, for arteriosclerotic heart 
disease or peripheral vascular disease, there is no 
presumption based on herbicide exposure.  

The regulations providing presumptions of herbicide exposure 
require that the claimant actually was in the Republic of 
Vietnam.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  (Emphasis added.)  

Here the Veteran does not contend that his service involved 
duty or visitation that was actually in Vietnam.  Rather, he 
contends that he served aboard ship off shore, specifically 
the USS Tortuga, and that he was exposed to herbicides from 
Vietnam while sleeping on deck.  He may well have slept on 
deck, but there is no competent evidence that this would have 
exposed him to herbicides.  

The service personnel records show the Veteran was on mess 
duty aboard the USS Tortuga, LSD 26, from August 7, 1964 to 
September 16, 1964.  He does not claim that the ship made 
land fall or port call in Vietnam during that time.  There is 
no competent evidence that the ship landed in Vietnam during 
his brief period of service aboard.  

Review of the Veteran's personnel records does not disclose 
any evidence of service in Vietnam.  The records show the 
Veteran departed San Diego, California in August 1963 and 
arrived on Okinawa in September 1963.  He departed Okinawa in 
February 1964 and arrived at Taiwan in March 1964.  He 
departed Taiwan and arrived at Okinawa in March 1964.  In 
June 1964, he embarked from Okinawa, made ports of call in 
Hong Kong and the Republic of the Philippines, and returned 
to Okinawa in July 1964.  In September 1964, he embarked from 
Okinawa and returned to San Diego, California in October 
1964.  

Because the Veteran was not actually in the Republic of 
Vietnam, the presumptions pertaining to service connection do 
not apply.  

Conclusion

The several ways of establishing service connection have been 
considered.  Considering the usual elements for direct or 
primary service connection, service connection is not 
warranted because the evidence does not establish a relevant 
injury in service, the separation examination provides 
competent evidence that the Veteran did not have any of the 
claimed disabilities when he left service, and it was many 
years after service when the claimed disabilities were first 
diagnosed by competent medical professionals.  Service 
connection cannot be granted on a presumptive basis because 
there is no competent evidence that any of the claimed 
disabilities were manifested in the first year after active 
service and there is no competent evidence of service in the 
Republic of Vietnam.  The Veteran may have his own opinions 
as to the cause of his numerous disabilities; however, as a 
lay witness, his claims as to their etiology are not 
persuasive.  The service treatment, examination and personnel 
records, as well as the private post service medical records, 
provide a preponderance of evidence in this case.  As that 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for prostate cancer is denied.  

Service connection for arteriosclerotic heart disease is 
denied.  

Service connection for peripheral vascular disease is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


